Citation Nr: 1819370	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-23 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to an initial compensable disability rating for hearing loss.

6.  Entitlement to an initial compensable disability rating for scleroderma.


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  In the June 2010 rating decision the RO, in pertinent part, continued the noncompensable evaluations for scleroderma and hearing loss, denied entitlement to service connection for sleep apnea and a low back disorder, and denied a request to reopen a claim for entitlement to service connection for a seizure disorder.

In his June 2014 VA Form 9 (substantive appeal), the Veteran requested a Travel Board hearing.  The Veteran was scheduled for a Travel Board hearing on September 22, 2015.  The Veteran failed to appear to the hearing.  In a statement received by VA on September 23, 2015, the Veteran's representative indicated a motion to strike the Travel Board hearing from the September 22, 2015 schedule on the basis that there was no signed waiver of 30-day notice of hearing and requested the Veteran be granted a Travel Board hearing in the next cycle of hearings in 2016.  The Veteran was scheduled for a Travel Board hearing on September 20, 2016.  The Veteran failed to appear to the hearing, thus the Board considers his hearing request withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).

The issues of entitlement to an initial compensable evaluation for scleroderma and hearing loss, entitlement to service connection for sleep apnea, a low back condition, and a seizure disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A December 2003 rating decision denied service connection for a seizure disorder.  The Veteran did not appeal that determination, and it is final.

2.  The evidence associated with the claim subsequent to the December 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a seizure disorder.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision denying service connection for a seizure disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2017).

2.  Evidence received since the December 2003 rating decision to reopen the claim for entitlement to service connection for a seizure disorder is new and material, and the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for a seizure disorder, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained.  Therefore, no additional development is warranted.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

II.  New and Material Evidence

The Veteran seeks to reopen his claim of entitlement to service connection for a seizure disorder.  New and material evidence is required in that regard.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for a seizure disorder was initially denied in a prior December 2003 final rating decision.  At that time, the RO denied the claim on the basis that the Veteran's seizure disorder was not related to his military service.  The Veteran was provided notice of this determination and did not timely appeal.  Thus, the December 2003 decision is final as to the claim.

The Veteran requested that his claim be reopened in June 2009.  In a subsequent June 2010 rating decision, the RO denied the Veteran's claim for service connection for seizure disorder, and found that the evidence submitted was not new and material.  The Veteran filed a timely appeal to this decision.

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of VA treatment records, Social Security Administration (SSA) records, and lay statements.  The VA treatment records indicated a diagnosis of seizure disorder.  The SSA records indicated that the Veteran is receiving SSA disability benefits for epilepsy; however, these records do not relate the Veteran's seizure disorder to service.  Based on the foregoing evidence and in light of the prior evidence of record including the Veteran's service treatment records (STRs), the Board finds that the VA treatment records and SSA records are sufficient to reopen the Veteran's claim as such evidence contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's seizure disorder.  The Board finds that new and material evidence has been received since the December 2003 rating decision.  Therefore, the claim of entitlement to service connection for a seizure disorder is reopened.
ORDER

The claim for entitlement to service connection for seizure disorder is reopened and the claim is granted to this extent only.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

Scleroderma

The Veteran contends that his service-connected scleroderma has worsened.  Throughout the rating period on appeal, the Veteran's service-connected scleroderma has been rated as noncompensable under Diagnostic Code 7821.  38 C.F.R. § 4.118 (2017).  Additionally, the Veteran was provided VA examinations in September 2009 and July 2014.  During the rating period on appeal, the Veteran submitted Social Security Administration records indicating that he is receiving disability benefits for multiple disabilities, including scleroderma.  As the Veteran's scleroderma may have worsened since it was last evaluated in July 2014, another examination is warranted to assess the present severity of the scleroderma.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381(1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326 (a) (2017).  Thus, a VA examination is necessary to determine whether the Veteran's service-connected scleroderma has worsened.


Hearing Loss

The Veteran contends that his service-connected hearing loss has worsened.  Throughout the rating period on appeal, the Veteran's service-connected hearing loss has been rated as noncompensable under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2017).  Additionally, the Veteran was provided VA audiological examinations in September 2009 and April 2014.  As the Veteran's hearing loss may have worsened since it was last evaluated in April 2014, another examination is warranted to assess the present severity of the hearing loss.  See, Id.  Thus, a VA examination is necessary to determine whether the Veteran's service-connected hearing loss has worsened.

Seizure Disorder

The Veteran contends that his seizure disorder is related to his military service.  The Veteran initially asserted that he was involved in a helicopter crash in-service in 1982, was in a coma for four months and that his seizure disorder is a result of this incident.  The AOJ noted, and the record reflects, that while there are altered service treatment records submitted by the Veteran that reflect this, his original service records do not.  Thus, this assertion is not credible.  However, he also contends that his seizure disorder was misdiagnosed in service as complex migraines and vertigo after he was evaluated for blackouts, headaches and dizzy spells; there are extensive records for evaluation of these symptoms especially audiology consultations.  Records from SSA indicated that the Veteran currently receives disability benefits for epilepsy.  The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for entitlement to service connection for seizure disorder.  Specifically, a VA examination and medical opinion to determine the nature and etiology of the Veteran's currently diagnosed seizure disorder.

Low Back Condition

The Veteran contends that his currently diagnosed low back condition is related to his military service.  SSA records indicated several diagnoses, including lumbago, lumbar stenosis, and lumbar disc disease.  SSA records also indicate a fall in 2008 that resulted in acute thoracic and lumbar contusion with bruising and pain.  The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for entitlement to service connection for a low back condition.  Specifically, the Veteran should be provided a VA examination and medical opinion to determine the nature and etiology of the claimed disability.

Sleep Apnea

The Veteran contends that his currently diagnosed sleep apnea is related to his military service.  The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for entitlement to service connection for sleep apnea.  Specifically, the Veteran should be provided a VA examination and medical opinion to determine the nature and etiology of the claimed disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of his scleroderma.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

After examination of the Veteran and review of the claims file, the examiner should discuss the following:

a) The examiner should indicate the percentage of total body area covered and exposed body area covered by the Veteran's scleroderma.

b) The examiner should state whether he uses no more than topical therapy to treat his scleroderma, or whether he requires systemic therapy such as corticosteroids or immunosuppressive drugs to treat his scleroderma.

c) If systemic therapy is necessary, the examiner should state whether such use is intermittent, requires 6 weeks or more but not constant use, or constant or near-constant use throughout the last 12 months.

The examiner should discuss the Veteran's lay statements regarding the symptomatology associated with his skin condition, including the severity of that disability during flare-ups, as appropriate.

2.  Schedule the Veteran for a VA audiological examination with an appropriate VA examiner to address the current severity of the Veteran's service-connected hearing loss.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his seizure disorder, low back disorder, and sleep apnea.  The claims file must be made available to and reviewed by the examiner.

After physically examining the Veteran and reviewing the claims file, the examiner should state:

a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current seizure disorder is etiologically related to active duty service.

b) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current low back disorder is etiologically related to active duty service.

c) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current sleep apnea is etiologically related to active duty service.

All indicated studies or testing should be conducted.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s).  If any of the above opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

5.  After completion of the above, readjudicate the Veteran's claims in light of all of the evidence of record.  If any benefit sought is not granted in full, the Veteran must then be furnished an appropriate supplemental statement of the case and be afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


